Citation Nr: 1020047	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
February 1976.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record includes a January 2007 Income-Net Worth and 
Employment Statement noting that the Veteran may be receiving 
Social Security Administration (SSA) disability benefits.  An 
April 2007 VA treatment record further indicates that the 
Veteran is receiving SSA benefits.  Efforts to obtain any 
records pertaining to that claim have not been accomplished, 
and neither the documentation nor the medical evidence used 
to arrive at a determination is of record.  VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records. See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Id.

The previous correspondence sent by the RO in October and 
December 2007 contains the applicable standard for the 
submission of new and material evidence.  However, the 
letters only noted that the Veteran's claim of entitlement to 
VA benefits had previously been denied in March 2004 based on 
the lack of a diagnosis of schizophrenia during the Veteran's 
short period of active duty and that the Veteran did not have 
90 days of service required for the presumption of service 
connection.  There was no mention of the additional reason 
for the March 2004 denial, that the evidence did not show 
that the Veteran's schizophrenia was aggravated by service.  
Nor did the correspondence adequately notify the appellant of 
the June 2005 denial, finding that no new and material 
evidence showing treatment for schizophrenia during service 
or that schizophrenia was in any way related to active 
military service had been presented.  For the purpose of 
determining whether or not new and material evidence has been 
presented to reopen a claim, the evidence for consideration 
is that which has been presented or secured since the last 
time the claim was finally disallowed on any basis, and not 
only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Thus, the Board 
finds that the VCAA notice with regard to the requirements 
for reopening a claim is deficient, and the appellant should 
be provided with a corrective notice letter that complies 
with the Court's holding in Kent.  After providing the 
appropriate notice, the AOJ should attempt to obtain any 
additional evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  The Veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2009) and the Court's decision 
in Kent, as above.  Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2009), the RO should advise the Veteran 
of the evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is necessary 
to establish entitlement to the underlying 
claim for the benefits sought.  In doing 
so, the AMC/RO should advise the Veteran 
of the specific element or elements 
required to establish service connection 
that were found to be insufficient in the 
March 2004 and June 2005 denials. 

The AMC/RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal.

3.  If the Veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  When the actions requested have been 
completed, undertake any other indicated 
development deemed appropriate under the 
law and then readjudicate the issue.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


